Name: Commission Regulation (EEC) No 2000/92 of 17 July 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  Asia and Oceania;  plant product;  Africa
 Date Published: nan

 18 . 7. 92 Official Journal of the European Communities No L 199/25 COMMISSION REGULATION (EEC) No 2000/92 of 17 July 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (!), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 320 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . I1) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p. 108. No L 199/26 Official Journal of the European Communities 18 . 7. 92 ANNEX LOTS A and B 1 . Operations Nos ('): 1206/91 (A); 1207/91 (B) 2. Programme : 1991 3. Recipient Ã ) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), DÃ ©partement Approvisionnement et logistique, Case postale 372, CH-1211 Geneva 19 ; tel. 730 42 22, telex 412133 LRC CH, fax 733 03 95 4. Representative of the recipient (2) : A (1206/91 ): Croissant rouge marocain, Palais Mokri, BP 189, Takaddoum, Rabat, Maroc ; tel . 508 98/514 95, telex ALHILAL 31940 M Rabat, fax 75 97 90 B (1207/91 ): Yemenite Red Crescent Society Head Office, Building No 10, 26 September Street, PO Box 1257, Sanaa Republique Yemen ; tel. 20 31 31 /32/33, telex 3124 Hilal Ye, fax 20 31 31 5. Place or country of destination : Lot A : Morocco ; Lot B : Yemen 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) 0 : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A.1 (F)) 8 . Total quantity : 550 tonnes (1 320 tonnes of cereals) 9 . Number of lots : two (Lot A : 200 tonnes ; Lot B : 350 tonnes) 10 . Packaging and marking (4) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under ILA.2(b) and IIA3) Markings in English (1207/91 ) and French (1206/91 ) Supplementary markings on packaging : A : 'IFRC  Skhirat via Casablanca' B : 'IFRC  Hodeida' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed (Lot B) free at destination (Lot A) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Casablanca ; Lot B : Hodeida 16. Address of the warehouse and, if appropriate, port of landing : A : Entrepot Croissant-rouge, Skhirat 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 20. 8  10. 9. 1992 ; B : 15  30. 8 . 1992 18 . Deadline for the supply : A : 1 . 10. 1992 ; B : 15. 9 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 4. 8 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18. 8 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 3  24. 9 . 1992 ; B : 29 . 8  13. 9. 1992 (c) deadline for the supply : A : 15. 10. 1992 ; B : 29. 9 . 1992 No L 199/2718 . 7. 92 Official Journal of the European Communities B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1.9. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 17. 9  1 . 10. 1992 ; B : 12  27. 9. 1992 (c) deadline for the supply : A : 29 . 10. 1992 ; B : 13. 10. 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer : refund applicable on 30. 7. 1992, fixed by Commission Regulation (EEC) No 1665/92 (OJ No L 172, 27. 6. 1992, p. 67) Notes : C) The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium- 1 34 and - 137 and iodine-131 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  295 01 32,  296 10 97,  295 01 30,  296 20 05,  296 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards , the export refunds and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. f) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. (*) Action No 1206/91 : The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days. O Action No 1207/91 : Documents must be legalized by the diplomatic representation in the country of origin of the goods.